Appellant was convicted of burglary, his punishment being assessed at ten years confinement in the penitentiary.
The matters set forth in this transcript refer to matters of practice altogether in regard to securing statement of facts. They are presented in several ways, and are decided adversely to appellant in the case of Henry Roberts v. State, this day decided. On the authority of that opinion the matters do not present reversible error. It would serve no purpose to discuss the matter further, or for the writer to express his individual views in regard to these questions. On the authority of Roberts v. State, supra, the judgment will be affirmed.
Affirmed.